DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed 11/22/2021, with respect to the drawings have been fully considered and are persuasive.  The objection to the drawings has been withdrawn. 
Applicant’s arguments, see page 7, filed 11/22/2021, with respect to claim 12 have been fully considered and are persuasive.  The 35 U.S.C. § 112(b) rejection of claim 12 has been withdrawn. 
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive regarding the 35 U.S.C. § 112(b) rejection of claims 17, 18 and 27. Concerning the “liner valve”, while applicant’s response provides a clear explanation and notes that a person having ordinary skill in the art would recognize the user of the term, a liner is not claimed. As there is no claimed liner, to use of a liner valve becomes situationally unclear.
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive.
Regarding the 35 U.S.C. § 103 rejection of claim 12, Hori provides a valve which controls the flow of solidifying agent as well as a valve which controls the fluid flow into the reservoir. The valve being able to control the flow of air fulfills the requirement of a .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 18 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “liner valve” in claims 17, 18 and 27 is not defined in the claim or specification and is therefore indefinite. For the purpose of examination, the term “liner valve” is interpreted to mean a “valve”.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170304511 A1 (Harpham et al.), hereinafter Harpham in view of US 5238582 A (Hori et al.), hereinafter Hori.

a position for a reservoir located within the storage section for mounting solidifying agent [0012]. As Harpham teaches a location to place a reservoir and that the solidifying agent is placed in this position, there would necessarily be a reservoir placed on the reservoir position; and 
a port (104) configured to lead solidifying agent as loose powder from the reservoir to the inlet for a solidifying agent [0072].
Harpham teaches an opening port (104) that would lead solidifying agent from the reservoir, but fails to specify a tube in this location. Harpham fails to teach the tube being provided with valves for regulating a flow of the solidifying agent and having a choked contact with ambient air for adjusting a balance between ambient air and the solidifying agent flowing in the tube.
Hori teaches an apparatus (Fig. 2) for collecting fluid during a medical or surgical operation (Col. 5: line 30), wherein the apparatus comprises: a collection container (101) configured to receive fluid during a medical or surgical operation (Col. 1: lines 9-15), each collection container having an inlet for a collection container tube (107 – mislabeled as 105 in Fig.2), an inlet for a vacuum (103), and an inlet for a solidifying agent (tube below 110); 

a tube configured to lead solidifying agent as loose powder from the reservoir to the inlet for a solidifying agent (109), the tube being provided with valves (at least 110 and 111) for regulating a flow of the solidifying agent and having a choked contact with ambient air for adjusting a balance between ambient air and the solidifying agent flowing in the tube. (107) is connected to ambient air through use of the suction device to collect fluid from the patient. Through the operation of valves (110 and 111), the amount of air (as present in the stream of matter collected from the patient) and the amount of solidifying agent are controlled, corresponding to the claimed “tube being provided with valves for regulating a flow of the solidifying agent and having a choked contact with ambient air upstream the reservoir, the choked contact being for adjusting a balance between ambient air and the solidifying agent flowing in the tube”. Valve (111), which is located upstream the reservoir (Fig. 2), operates act as a choked contact by regulating the amount of airflow.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harpham with the dispensing components of Hori by using a known technique to improve a similar device in the same way. Harpham teaches mounting options for the collection containers which include storage sections for mounting solidifying agent [Harpham 0012]. By integrating the dispensing components of Hori into the intended location of Harpham, the user .
Claims 3, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Harpham in view of Hori and further in view of US 5776118 A (Seifert et al.), hereinafter Seifert.
Regarding claim 13, Harpham in view of Hori teaches the device of claim 12, but fails to teach a cartridge containing solidifying agent.
Seifert teaches an apparatus (Fig. 1) for collecting fluid during a medical or surgical operation (Col. 1: lines 4-7) comprising a cartridge (126) for delivering powdered reagent, corresponding to the claimed solidifying agent (Col. 6: lines 25-30).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harpham in view of Hori with the cartridge of Siefert to reduce waste (Hori Col. 2: lines 7-8). The device of Harpham is capable of attaching multiple accessories. The addition of a cartridge would allow for uninterrupted delivery of solidifying agent during lengthy procedures.

Regarding claim 17, Harpham in view of Hori teaches the device of claim 12.
Hori further teaches a valve is a liner valve (111).
Harpham in view of Hori fails to teach an air valve, the reservoir being between the air valve and the liner valve, with the liner valve being closer to a collection container than the air valve.
Seifert teaches an apparatus (Fig. 1) for collecting fluid during a medical or surgical operation (Col. 1: lines 4-7) comprising a reservoir (124) and cartridge (126) for 
By combining the references as stated, the valves are an air valve (Seifert 130) and a liner valve (Hori 111), the reservoir of Hori being between the air valve, which was added to the reservoir by Seifert, and the liner valve, with the liner valve being closer to a collection container than the air valve as shown in Hori Fig. 2.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harpham in view of Hori with the air valve of Seifert to seal the reservoir of Hori, ensuring a sterile environment. 

Regarding claim 18, Harpham in view of Hori and Siefert teaches the device of claim 17, but fails to teach a flush valve between the reservoir and the liner valve.
Hori further teaches a flush valve (110) between the reservoir (101) and the liner valve (111) as shown in Fig. 2.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harpham in view of Hori and Seifert to incorporate the flush valve of Hori to facilitate draining of the device or its subcomponents [0072].

Claims 14, 15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Harpham in view of Hori and further in view of US 20140343515 A1 (Sylvester et al.), hereinafter Sylvester.

	Harpham teaches the apparatus is mounted on a movable cart [0083], but fails to teach a control unit; and a movable cart attachable to the control unit.
US 20140343515 A1 (Sylvester et al.), hereinafter Sylvester.
Sylvester teaches an apparatus (Fig. 1) for collecting fluid during a medical or surgical operation (Abstract) comprising: a control unit (210) with user interface (140); and a movable cart (114) with casters (116 a-d) attachable to the control unit as shown in Fig. 1.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harpham in view of Hori with the control unit of Sylvester to provide convenient system status notifications for the user via a display [Sylvester 0025].

Regarding claim 15, Harpham in view of Hori and Sylvester teaches the device of claim 14.
Harpham further teaches the movable cart [0083] comprises positions for collection containers (617).

Regarding claim 24, Harpham in view of Hori teaches the device of claim 12.
Harpham teaches the apparatus is mounted on a movable cart [0083], but fails to teach a control unit; and a movable cart attachable to the control unit.
Sylvester teaches an apparatus (Fig. 1) for collecting fluid during a medical or surgical operation (Abstract) comprising: a control unit (210) with user interface (140); 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harpham in view of Hori with the control unit of Sylvester to provide convenient system status notifications for the user via a display [0025].

Claims 16, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Harpham in view of Hori, Sylvester and Seifert.
Regarding claim 16, Harpham in view of Hori and Sylvester teaches the device of claim 14, but fails to explicitly teach positions for a cartridge and reservoir.
Seifert teaches a reservoir (124) and cartridge (126). As these components are integrated into the device of Seifert, the device would necessarily comprise positions for the cartridge and reservoir as claimed. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harpham in view of Hori and Sylvester with the positions for the cartridge and reservoir of Seifert as it would be obvious to try incorporating positions for placing the accessories into the device for utilization via accessory opening (Harpham 104).

Regarding claim 25, Harpham in view of Hori and Sylvester teaches the device of claim 15, but fails to explicitly teach positions for a cartridge and reservoir.

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harpham in view of Hori and Sylvester with the positions for the cartridge and reservoir of Seifert as it would be obvious to try incorporating positions for placing the accessories into the device for utilization via accessory opening (Harpham 104).

Regarding claim 27, Harpham in view of Hori and Sylvester teaches the device of claim 15.
Harpham in view of Hori and Sylvester fails to teach the valves are an air valve and a liner valve (111), the reservoir being between the air valve and the liner valve, with the liner valve being closer to a collection container than the air valve.
Hori further teaches a valve is a liner valve (111).
Harpham in view of Hori fails to teach an air valve, the reservoir being between the air valve and the liner valve, with the liner valve being closer to a collection container than the air valve.
Seifert teaches an apparatus (Fig. 1) for collecting fluid during a medical or surgical operation (Col. 1: lines 4-7) comprising a reservoir (124) and cartridge (126) for delivering powdered reagent, corresponding to the claimed solidifying agent (Col. 6: lines 25-30). Seifert further teaches an air valve (130).

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harpham in view of Hori with the air valve of Seifert to seal the reservoir of Hori, ensuring a sterile environment. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 







Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.